Case 1:16-cv-20643-FAM Document 63 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                            Case Number: 16-20643-CIV-MORENO

  HENRY LEE BRYANT,

                Movant,
  vs.

  UNITED STATES OF AMERICA,

                Respondent.

  ~ - - - - - - - - - - - - - - - -I
                  ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND
               RECOMMENDATION AND DENYING MOTION TO VACATE

         THE MATTER was referred to the Honorable John J. O'Sullivan, United States

  Magistrate Judge, for a Report and Recommendation on Movant's Motion to Vacate Sentence

  Pursuant to 28 U.S.C. 2255. The Magistrate Judge filed a Report and Recommendation (D.E. 59)

  on March 30, 2021. The Court has reviewed the entire file and record. The Court has made a de

  nova review of the issues that the objections to the Magistrate Judge's Report and

  Recommendation present, and being otherwise fully adviseµ in the premises, it is

         ADJUDGED that United States Magistrate Judge John O'Sullivan's Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that DENIED for the reasons stated in the Report and Recommendation ..
                                   .                                     a~
         DONE AND ORDERED in Chambers at Miami, Florida, t h i s ~ of August 2021.
Case 1:16-cv-20643-FAM Document 63 Entered on FLSD Docket 08/10/2021 Page 2 of 2




  Copies furnished to:
  United States Magistrate Judge John J. O'Sullivan

  Counsel of Record




                                                 2
